Citation Nr: 0836091	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  02-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran's (appellant) military service includes periods 
from September 1974 to February 1975 (ACDUTRA), June 1976 to 
January 1978 (active duty), and March 11 to 17, 1991 
(INACDUTRA).  He served in the reserves and had several 
periods of active and inactive duty for training (ACDUTRA) 
during his service.  With respect to the veteran's claim on 
appeal, the veteran injured his right ankle during reserve 
inactive duty training in 1991, for which he underwent right 
ankle surgery in October 1991 and January 1992.

In May 2002, the Board found that new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for hypertension to include 
as secondary to service-connected disability, and the Board 
remanded the claim to the RO for further development.  In 
November 2005, the Board again remanded the claim to the RO.  
In January 2007, the Board denied entitlement to service 
connection for hypertension, to include as secondary to a 
service connected disability.  The veteran appealed that 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court issued an order 
granting a joint motion to remand, vacating the January 2007 
Board decision and remanding the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties pointed out that the Board 
remanded the appeal in November 2005 for an examination; 
however, the December 2005 examiner did not comply with the 
remand instructions.  It was also noted by the parties that 
it was unclear on the face of the opinion whether the 
examiner actually considered the question of an etiological 
relationship between the ankle injury (as opposed to the 
ankle surgery) and the appellant's current hypertension.  
Therefore, the Board is to afford the veteran an examination 
in order to render an informed decision regarding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to and reviewed by the 
examiner. All studies and tests deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should offer an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current hypertension is causally related 
to the right ankle injury in March 1991 
or due to surgery on the veteran's right 
ankle in October 1991 and/or January 
1992, after reviewing the records.  The 
examiner should review the veteran's 
claims file and comment on all findings 
in the service medical records, including 
the October 1991 and January 1992 
surgical reports with respect to the 
veteran's right ankle.  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

3.  After completion of the above 
development, the claim must be 
readjudicated for service connection for 
hypertension on a direct and secondary 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The veteran 
should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




